EXHIBIT 10.1
EXECUTION COPY


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT ("Agreement"), effective as of June 3, 2019, between PVH
CORP., a Delaware corporation ("PVH" and, together with its affiliates and
subsidiaries, the "Company"), and STEFAN LARSSON (the "Executive").
W I T N E S S E T H:
WHEREAS, the Company desires to retain the Executive on a full-time basis in
accordance with the terms and conditions set forth herein; and
WHEREAS, the Executive desires to be so employed by the Company.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1. Employment.
(a) Employment Period.  The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
conditions hereof.  The Executive shall be an employee at will and this
Agreement shall not constitute a guarantee of employment.  Each of the parties
acknowledges and agrees that either party may terminate the Executive's
employment at any time, for any reason, with or without Cause (as defined in
Section 3(a)(i)).  The period commencing on the date hereof and ending on the
effective date of the termination of the Executive's employment is hereinafter
referred to as the "Employment Period."
(b) Position and Duties.
(i) During the Employment Period, (A) the Executive shall serve as the President
of the Company, with such duties and responsibilities as shall from time to time
be assigned to the Executive and as are consistent and commensurate with the
Executive's title and position, and (B) the Executive's services shall be
performed at the Company's headquarters in New York, New York or such other
location as may be mutually agreed between the Company and the Executive, except
for travel, and visits to Company offices and facilities worldwide, reasonably
required to attend to the Company's business.
(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of the Executive's business attention and time (with business
time determined in accordance with the Company's usual and customary standards
for its senior executives) to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive's reasonable best efforts to perform faithfully
and conscientiously such responsibilities.  During the Employment Period, the
Executive shall be entitled to (A) serve as a member of one for-profit company
board of directors with the prior approval of the Company's Board of Directors
(which, for purposes of this Agreement, includes any committee thereof, unless
the context requires otherwise (the "Board")), as provided in the Board's
policies, (B) serve on a reasonable number of civic and charitable boards and
(C) manage the Executive's personal and family investments, in each case, to the
extent such activities do not materially interfere, in the reasonable judgment
of the Board, with the performance of the Executive's duties for the Company and
are otherwise consistent with the Company's governance policies, values and
reputation.
2. Compensation.
(a) Base Salary.  The Company shall pay the Executive a salary at the annual
rate of $1,200,000 ("Base Salary"), payable in accordance with the normal
payroll procedures of the Company in effect from time to time.  The Executive's
Base Salary shall be reviewed for increase at least annually by the Board
pursuant to its normal performance review policies for "executive officers" (as
defined under the rules of the New York Stock Exchange).  The Company or the
Board may from time to time, in its sole and absolute discretion, increase the
Base Salary by any amount it determines to be appropriate.  Base Salary shall
not be reduced after any increase.  The term "Base Salary" as utilized in this
Agreement shall refer to the Executive's annual base salary as then in effect.
(b) Incentive and Bonus Compensation.  The Executive shall be eligible to
participate in the Company's existing and future bonus and stock plans and other
incentive compensation programs for similarly situated executives (collectively,
"Plans"), to the extent that the Executive is qualified to participate in any
such Plan under the generally applicable provisions thereof in effect from time
to time.  Such eligibility is not a guarantee of participation in or of the
receipt of any award, payment or other compensation under any Plan.  To the
extent the Executive does participate in a Plan and the Plan does not expressly
provide otherwise, the Company's Chief Executive Officer (the "Chief Executive
Officer") and/or the Board, as appropriate, may determine all terms of
participation (including, without limitation, the type and size of any award,
payment or other compensation and the timing and conditions of receipt thereof
by the Executive) in the Chief Executive Officer's or Board's sole and absolute
discretion.  Nothing herein shall be deemed to prohibit the Company or the Board
from amending or terminating any and all Plans in its sole and absolute
discretion.  The terms of each Plan shall govern the Executive's rights and
obligations thereunder during the Executive's employment and upon the
termination thereof.  Without limiting the generality of the foregoing, the
definition of "Cause" hereunder shall not supersede the definition of "cause" in
any Plan (unless the Plan expressly defers to the definition of "cause" under an
executive's employment agreement) and any rights of the Executive hereunder upon
and subsequent to the termination of the Executive's employment shall be in
addition to, and not in lieu of, any right of the Executive under any Plan then
in effect upon or subsequent to a termination of employment.
(i) The Executive shall be eligible to participate in the Company's Performance
Incentive Bonus Plan with respect to fiscal year 2019, with a threshold bonus
opportunity equal to 75% of the Executive's Base Salary, a target bonus
opportunity equal to 150% of the Executive's Base Salary and a maximum bonus
opportunity equal to 300% of the Executive's Base Salary for such fiscal year,
pro rated for the number of days during such fiscal year that the Executive was
employed by the Company; provided, however, that the Executive's bonus amount
for fiscal year 2019 shall be no less than the Executive's target bonus
opportunity for such fiscal year, pro rated for the number of days during such
fiscal year that the Executive was employed by the Company (the "Pro-Rated
Target Amount").  The Company shall pay to the Executive the Pro-Rated Target
Amount by no later than December 31, 2019.  With respect to the Executive's
annual bonus opportunity for fiscal year 2020, the Company shall pay to the
Executive, by no later than December 31, 2020, an amount equal to 80% of the
Company's good faith estimate of the bonus amount that the Executive shall earn
for such fiscal year (the "Estimated Bonus Amount"); provided, however, that if
the actual bonus amount earned by the Executive for fiscal year 2020 is less
than the Estimated Bonus Amount, then the Executive shall promptly repay to the
Company an amount equal to the difference between the Estimated Bonus Amount and
the actual bonus amount earned by the Executive for fiscal year 2020.  If the
Executive is obligated to make a repayment to the Company pursuant to the
immediately preceding sentence, then the Company may, in its discretion, offset
all or part of such obligation against amounts otherwise due to the Executive
from the Company.
(c) Fiscal Year 2019 Equity Incentive Awards.  The Executive shall be granted
the equity incentive awards set forth below in this Section 2(c) on the first
business day of the month following the commencement of the Executive's
employment (or the first day of employment, if employment commences on the first
business day of a month), as provided in the Board's policy regarding the grant
of equity awards.  Each such award shall be granted under and in accordance with
PVH's 2006 Stock Incentive Plan (the "Stock Incentive Plan") and the policies
and procedures in effect with regard thereto.  The Executive shall not be
entitled to receive any equity incentive awards during fiscal year 2019 other
than as set forth in this Section 2(c).
(i) The Executive shall be granted an award of performance stock units ("PSUs")
with a value at threshold level performance of approximately $750,000, a value
at target level performance of approximately $1,500,000 and a value at maximum
level performance of approximately $3,000,000.  The PSUs shall vest based on
PVH's performance against the following two financial metrics over a three-year
performance period that shall commence on the effective date of this Agreement:
(A) absolute stock price performance (weighted 50%) and (B) relative total
stockholder return against the S&P 500 as constituted on the grant date
(weighted 50%).  The specific performance targets shall be the same as those
established on April 29, 2019 for the Company's executive officers and the
potential payouts and reference stock price for purposes of determining whether
and what performance targets have been achieved shall be based upon the closing
price of PVH's common stock on the grant date. The PSUs shall be subject to the
terms and conditions of the Stock Incentive Plan and the underlying award
agreement, except as otherwise provided in Sections 3(b)(iii) and 3(f)(iii).
(ii) The Executive shall be granted an award of non-qualified stock options with
a value on the grant date of approximately $1,500,000.  The stock options shall
vest at a rate of 25% on each of the first four anniversaries of the grant date,
subject to the terms and conditions of the Stock Incentive Plan and the
underlying award agreement, except as otherwise provided in Sections 3(b)(iii)
and 3(f)(iii).  The stock options shall have a 10-year term, subject to earlier
termination as set forth in the Stock Incentive Plan and the underlying award
agreement, except as otherwise provided in Sections 3(b)(iii) and 3(f)(iii).
(iii) The Executive shall be granted an award of restricted stock units ("RSUs")
with a value on the grant date of approximately $1,500,000. The RSUs shall vest
at a rate of 25% on each of the first four anniversaries of the grant date,
subject to the terms and conditions of the Stock Incentive Plan and the
underlying award agreement, except as otherwise provided in Sections 3(b)(iii)
and 3(f)(iii).
(d) Benefits.  The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health and
disability plans), to the extent that the Executive is qualified to participate
in any such plan under the generally applicable provisions thereof in effect
from time to time.  Nothing herein shall be deemed to prohibit the Company or
the Board from amending or terminating any such plan in its sole and absolute
discretion.  Except as otherwise provided herein, the terms of each such plan
shall govern the Executive's rights and obligations thereunder during the
Executive's employment and upon the termination thereof.
(e) Expenses.  The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive's
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.  Such procedures include the reimbursement of
approved expenses within 30 days after approval.  Section 409A (as defined in
Section 7(l)) prohibits reimbursement payments from being made any later than
the end of the calendar year following the calendar year in which the applicable
expense is incurred or paid.  Also under Section 409A (i) the amount of expenses
eligible for reimbursement during any calendar year may not affect the amount of
expenses eligible for reimbursement in any other calendar year, and (ii) the
right to reimbursement under this Section 2(e) cannot be subject to liquidation
or exchange for another benefit.  The Company also will pay the Executive's
professional fees incurred to negotiate and prepare this Agreement and related
agreements in an amount not to exceed $10,000.
3. Termination of Employment.  The Executive's employment hereunder shall
terminate, or shall be subject to termination at any time, as described in this
Section 3.  A termination of employment shall mean that the Executive has ceased
to provide any services as an employee of the Company.
(a) Termination for Cause by the Company.  The Company may terminate the
Executive's employment with the Company at any time for Cause.  Upon such
termination, the Company shall have no further obligation to the Executive
hereunder except for the payment or provision, as applicable, of (w) the portion
of the Base Salary for periods prior to the effective date of termination
accrued but unpaid (if any), (x) any accrued but unused vacation time as of the
effective date of termination, (y) all unreimbursed expenses (if any), subject
to Section 2(e), and (z) other payments, entitlements or benefits, if any, in
accordance with terms of the applicable plans, programs, arrangements or other
agreements of the Company or any affiliate thereof (other than any severance
plan or policy) as to which the Executive held rights to such payments,
entitlements or benefits, whether as a participant, beneficiary or otherwise on
the date of termination ("Other Benefits").  For the avoidance of doubt, the
Executive shall have no right to receive any amounts under the Company's
severance policy upon the Executive's termination for Cause.
(i) For purposes of this Agreement, "Cause" shall be defined as:  (A) gross
negligence or willful misconduct, as the case may be, (1) in the performance of
the material responsibilities of the Executive's office or position, which
results in material economic harm to the Company or its affiliates or (2) that
results in material reputational harm causing demonstrable injury to the Company
or its affiliates; (B) the willful and continued failure of the Executive to
perform substantially the Executive's duties with the Company or any affiliate
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Company that specifically identifies the manner in
which the Board or the Company believes that the Executive has not substantially
performed the Executive's duties, and the Executive has not cured such failure
to the reasonable satisfaction of the Board or the Company within 20 days
following the Executive's receipt of such written demand; (C) the Executive is
convicted of, or pleads guilty or nolo contendere to, a felony within the
meaning of U.S. Federal, state or local law (other than a traffic violation) or
a crime of moral turpitude; (D) the Executive having willfully divulged,
furnished or made accessible to anyone other than the Company, its directors,
officers, employees, auditors and legal advisors, otherwise than in the ordinary
course of business, any Confidential Information (as hereinafter defined); (E)
any act or failure to act by the Executive, which, under the provisions of
applicable law, disqualifies the Executive from acting in any or all capacities
in which the Executive is then acting for the Company; or (F) any material
breach of this Agreement, the Company's Code of Business Conduct and Ethics or
any other material Company policy.
(ii) For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chief
Executive Officer or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.
(b)  Termination without Cause by the Company or for Good Reason by the
Executive Prior to a Change in Control.  The Company may also terminate the
Executive's employment with the Company at any time without Cause, and the
Executive may terminate the Executive's employment with the Company at any time
for Good Reason (as defined in Section 3(f)(i)(B)).
(i) If the Company terminates the Executive's services without Cause or the
Executive terminates the Executive's employment with the Company for Good
Reason, other than during the two-year period following a Change in Control (as
defined in Section 3(f)(i)(A)), the Executive shall be entitled to receive from
the Company (A) the portion of the Executive's Base Salary for periods prior to
the effective date of termination accrued but unpaid (if any); (B) any accrued
but unused vacation time as of the effective date of termination; (C) all
unreimbursed expenses (if any), subject to Section 2(e); (D) an aggregate amount
(the "Severance Amount") equal to two times the sum of (1) the Base Salary plus
(2) an amount equal to the bonus that would be payable if "target" level
performance were achieved under the Company's annual bonus plan (if any) in
respect of the fiscal year during which the termination occurs (or the prior
fiscal year, if bonus levels have not yet been established for the year of
termination); and (E) the payment or provision of any Other Benefits.  The
Severance Amount shall be paid in 48 semi-monthly substantially equal
installment payments and on the same schedule that Base Salary was paid
immediately prior to the Executive's date of termination, commencing on the
first such scheduled payroll date that occurs on or following the date that is
30 days after the Executive's termination of employment, subject to the
Executive's compliance with the requirement to deliver the release contemplated
pursuant to Section 4(a).  Each such installment payment shall be treated as a
separate payment as defined under Treasury Regulation §1.409A-2(b)(2).  If the
Executive is a "specified employee" (as determined under the Company's policy
for identifying specified employees) on the date of the Executive's "separation
from service" (within the meaning of Section 409A) and if any portion of the
Severance Amount would be considered "deferred compensation" under Section 409A,
all payments of the Severance Amount (other than payments that satisfy the
short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4), or
that are treated as separation pay under Treasury Regulation
§1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)) shall not be paid or commence to be
paid on any date prior to the first business day after the date that is six
months following the Executive's separation from service.  The first payment
that can be made shall include the cumulative amount of any amounts that could
not be paid during such six-month period.  In addition, interest will accrue at
the 10-year T-bill rate (as in effect as of the first business day of the
calendar year in which the separation from service occurs) on all payments not
paid to the Executive prior to the first business day after the sixth month
anniversary of the Executive's separation from service that otherwise would have
been paid during such six-month period had this delay provision not applied to
the Executive and shall be paid with the first payment after such six-month
period.  Notwithstanding the foregoing, payments delayed pursuant to this
six-month delay requirement shall commence earlier in the event of the
Executive's death prior to the end of the six-month period.  For purposes
hereof, the Executive shall have a "separation from service" upon the
Executive's death or other termination of employment for any reason.
(ii) If the Company terminates the Executive's employment with the Company
without Cause or the Executive terminates the Executive's employment with the
Company for Good Reason, then the Company shall also provide to the Executive,
during the two year period following the Executive's date of termination,
medical, dental, life and disability insurance coverage for the Executive and
the members of the Executive's family which is not less favorable to the
Executive than the group medical, dental, life and disability insurance coverage
carried by the Company for the Executive and the members of the Executive's
family immediately prior to such termination of employment, subject to the
Executive's compliance with the requirement to deliver the release contemplated
pursuant to Section 4(a); provided, however, that the obligations set forth in
this sentence shall terminate to the extent the Executive obtains comparable
medical, dental, life or disability insurance coverage from any other employer
during such period, but the Executive shall not have any obligation to seek or
accept employment during such period, whether or not any such employment would
provide comparable medical and dental insurance coverage; and provided further,
however, that the Executive shall be obligated to pay an amount equal to the
active employee contribution, if any, for each such coverage.  Notwithstanding
the foregoing but (for the avoidance of doubt) without limiting the provision of
coverage provided in this Section 3(b)(ii) above, if at any time the Company
determines that its partial subsidy of the Executive's premiums would result in
a violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the "Code") or any other Code section, law or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the subsidized premiums
described above, the Company shall instead pay a fully taxable monthly cash
payment in an amount such that, after payment by the Executive of all taxes on
such payment, the Executive retains an amount equal to the Company's portion of
the applicable premiums for such month, with such monthly payment being made on
the last day of each month for the remainder of the two year period.
(iii) If the Company terminates the Executive's employment with the Company
without Cause or the Executive terminates the Executive's employment with the
Company for Good Reason, then, subject to the Executive's compliance with the
requirement to deliver the release contemplated pursuant to Section 4(a), the
Executive's outstanding equity incentive awards shall be treated as follows: (A)
with respect to each outstanding award of PSUs, the Executive shall receive the
number of shares of the Company's common stock, if any, that would otherwise
have been delivered to the Executive in settlement of the PSUs based on actual
performance for the applicable performance period, prorated to the portion of
the applicable performance period actually worked by the Executive, and any such
PSUs that vest shall be settled in accordance with the underlying award
agreement; provided, however, that if the Executive's date of termination occurs
prior to the last day of the first fiscal year of the applicable performance
period, no shares shall be delivered to the Executive and the applicable PSU
award shall be forfeited; (B) all of the Executive's outstanding stock options
shall become fully vested as of the Executive's date of termination and shall
remain exercisable until the earlier to occur of the original expiration date of
the stock option and the date three months following the Executive's date of
termination; and (C) all of the Executive's outstanding RSUs shall become fully
vested as of the Executive's date of termination and shall be settled in
accordance with the underlying award agreement.  Notwithstanding the foregoing,
if the Executive is named the successor Chief Executive Officer to the person
who serves as the Chief Executive Officer on the effective date of this
Agreement, then, from and after the date on which the Executive is named the
successor Chief Executive Officer, the provisions of this Section 3(b)(iii)
shall not apply and the Executive's outstanding equity incentive awards shall be
treated in the same manner upon the Executive's termination of employment as the
standard awards of the same type granted in the same year to the other executive
officers of the Company.
(iv) For the avoidance of doubt, the payment of the Severance Amount shall be in
lieu of any amounts payable under the Company's severance policy (as then in
effect) and the Executive hereby waives any and all rights thereunder.
(c) Termination by Voluntary Resignation (without Good Reason) by the
Executive.  The Executive may terminate the Executive's employment with the
Company without Good Reason at any time by voluntary resignation.  Upon such
termination, the Company shall have no further obligation to the Executive
hereunder except for the payment of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) any accrued but unused vacation time as of the effective date of
termination, (iii) all unreimbursed expenses (if any), subject to Section 2(e),
and (iv) the payment or provision of any Other Benefits.  Notwithstanding the
foregoing, the Executive shall provide no less than 90 days' prior written
notice of the effective date of the Executive's resignation (other than for Good
Reason).  The Company shall continue to pay the Executive the Executive's Base
Salary during such 90‑day period.  Notwithstanding the foregoing, the Company,
in its sole and absolute discretion, may waive the requirement for prior notice
of the Executive's resignation or decrease the notice period, in which event the
Company shall have no continuing obligation to pay the Executive's Base Salary
or shall only have such obligation with respect to the shortened period, as the
case may be.
(d) Disability.  The Executive's employment shall be terminable by the Company,
subject to applicable law and the Company's short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that the Executive is prevented
from performing the Executive's usual duties and services hereunder for a period
of 180 consecutive days or for shorter periods aggregating 180 days in any
12-month period (a "Disability").  If the Executive's employment is terminated
by the Company due to the Executive's Disability, the Company shall have no
further obligation to the Executive hereunder, except for the payment to the
Executive or the Executive's legal guardian or representative, as appropriate,
of (i) the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) any accrued but unused vacation
time as of the effective date of termination, (iii) all unreimbursed expenses
(if any), subject to Section 2(e), and (iv) the payment or provision of any
Other Benefits.
(e) Death.  If the Executive shall die during the Employment Period, this
Agreement shall terminate on the date of the Executive's death and the Company
shall have no further obligation to the Executive hereunder except for the
payment to the Executive's estate of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) any accrued but unused vacation time as of the effective date of
termination, (iii) all unreimbursed expenses (if any), subject to Section 2(e),
and (iv) the payment or provision of any Other Benefits.
(f) Termination by the Company without Cause or by the Executive for Good Reason
Subsequent to a Change in Control.
(i) For purposes of this Agreement, the following terms shall have the meanings
set forth below:
A.
"Change in Control" shall be deemed to occur upon the first to occur of the
following events:

(1)
Any "person" (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the "Exchange Act")), other than a person who
as of the date hereof is the owner of at least 8% of the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"), becomes (a) a "beneficial owner," as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within 30 days thereafter by at least a majority of the Incumbent Board (as
defined in clause (2) below taking into account the provisos), or (b) a
"beneficial owner," as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this Section 3(f)(i)(A)(1), the following
acquisitions shall not constitute a Change in Control:  (i) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (ii) any acquisition by the Company, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates, or (iv) any acquisition
pursuant to a transaction which complies with clauses (a), (b) and (c) of
Section 3(f)(i)(A)(3) below;

(2)
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;

(3)
Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
"Business Combination"), in each case unless, following such Business
Combination, (a) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (b) no person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed prior to the
Business Combination, and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
whichever occurs first; or

(4)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

B.
"Good Reason" shall mean the occurrence of any of the following events or
circumstances without the Executive's prior written consent:

(1)
the assignment to the Executive without the Executive's consent of any duties
inconsistent in any material respect with the Executive's position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 1(b) (or following a Change in
Control, as in effect immediately prior to such Change in Control), or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive
and the assignment of additional or alternate duties or responsibilities to the
Executive in connection with the Executive's professional development or the
reallocation of some of the Executive's duties or responsibilities to other
executives of the Company in connection with the evolution of the Executive's
position;

(2)
a reduction of the Executive's Base Salary;

(3)
the taking of any action by the Company that substantially diminishes (a) the
aggregate value of the Executive's total compensation opportunity, and/or (b)
the aggregate value of the employee benefits provided to the Executive relative
to all other similarly situated senior executives pursuant to the Company's
employee benefit and insurance plans as in effect on the effective date of this
Agreement (or, following a Change in Control, as in effect immediately prior to
such Change in Control);

(4)
a person other than the Executive is named as the successor Chief Executive
Officer to the person who serves as the Chief Executive Officer on the effective
date of this Agreement;

(5)
the Company requiring that the Executive's services be rendered primarily at a
location or locations more than 35 miles from the location set forth in Section
1(b), except for travel, and visits to Company offices and facilities worldwide,
reasonably required to attend to the Company's business; or

(6)
the failure of the Company to require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

In order for a termination of employment for Good Reason to be effective, (a)
the Company must receive a Notice of Termination (as defined below) from the
Executive within 90 days following the occurrence of the event claimed to give
rise to the right to resign for Good Reason, (b) the Company must fail to cure
the event constituting Good Reason within 30 days after receipt of the Notice of
Termination, and (c) the Executive must terminate the Executive's employment in
writing within 60 days following the expiration of such cure period.
(ii) If within two years after the occurrence of a Change in Control, the
Executive terminates the Executive's employment with the Company for Good Reason
or the Company terminates the Executive's employment for any reason other than
death, Disability or Cause, the Executive shall be entitled to receive from the
Company (or the then former Company subsidiary employing the Executive), or the
consolidated, surviving or transferee person in the event of a Change in Control
pursuant to a consolidation, merger or sale of assets, (A) the portion of the
Base Salary for periods prior to the effective date of termination accrued but
unpaid (if any); (B) any accrued but unused vacation time as of the effective
date of termination; (C) all unreimbursed expenses (if any), subject to
Section 2(e); (D) an aggregate amount equal to two times the sum of (1) the Base
Salary plus (2) an amount equal to the bonus that would be payable if the
"target" level performance were achieved under the Company's annual bonus plan
(if any) in respect of the fiscal year during which the termination occurs (or
the prior fiscal year, if bonus levels have not yet been established for the
year of termination); and (E) the payment or provision of any Other Benefits. 
The severance amount described in clause (D) of the immediately preceding
sentence shall be paid (x) in a lump sum, if the Change in Control event
constitutes a "change in the ownership" or a "change in the effective control"
of the Company or a "change in the ownership of a substantial portion of a
corporation's assets" (each within the meaning of Section 409A), or (y) in 48
substantially equal payments, if the Change in Control event does not so comply
with Section 409A.  The lump sum amount shall be paid, or the installment
payments shall commence, as applicable, on the first scheduled payroll date (in
accordance with the Company's payroll schedule in effect for the Executive
immediately prior to such termination) that occurs on or following the date that
is 30 days after the Executive's termination of employment; provided, however,
that the payment of such severance amount is subject to the Executive's
compliance with the requirement to deliver the release contemplated pursuant to
Section 4(a).  Any such installment payment shall be treated as a separate
payment as defined under Treasury Regulation §1.409A-2(b)(2).  If the Executive
is a "specified employee" (as determined under the Company's policy for
identifying specified employees) on the date of the Executive's "separation from
service" (within the meaning of Section 409A) and if any portion of the
severance amount described in clause (D) would be considered "deferred
compensation" under Section 409A, such severance amount shall not be paid or
commence to be paid on any date prior to the first business day after the date
that is six months following the Executive's separation from service (unless any
such payment(s) shall satisfy the short-term deferral rule, as defined in
Treasury Regulation §1.409A-1(b)(4), or shall be treated as separation pay under
Treasury Regulation §1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)).  If paid in
installments, the first payment that can be made shall include the cumulative
amount of any amounts that could not be paid during such six-month period.  In
addition, interest will accrue at the 10-year T-bill rate (as in effect as of
the first business day of the calendar year in which the separation from service
occurs) on such lump sum amount or installment payments, as applicable, not paid
to the Executive prior to the first business day after the sixth month
anniversary of the Executive's separation from service that otherwise would have
been paid during such six-month period had this delay provision not applied to
the Executive and shall be paid at the same time at which the lump sum payment
or the first installment payment, as applicable, is made after such six-month
period.  Notwithstanding the foregoing, a payment delayed pursuant to the
preceding three sentences shall commence earlier in the event of the Executive's
death prior to the end of the six-month period.  Upon the termination of
employment with the Company for Good Reason by the Executive or upon the
involuntary termination of employment with the Company of the Executive for any
reason other than death, Disability or Cause, in either case within two years
after the occurrence of a Change in Control, the Company (or the then former
Company subsidiary employing the Executive), or the consolidated, surviving or
transferee person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall also provide, for the period of
two consecutive years commencing on the date of such termination of employment,
medical, dental, life and disability insurance coverage for the Executive and
the members of the Executive's family which is not less favorable to the
Executive than the group medical, dental, life and disability insurance coverage
carried by the Company for the Executive and the members of the Executive's
family either immediately prior to such termination of employment or immediately
prior to the occurrence of such Change in Control, whichever is greater, subject
to the Executive's compliance with the requirement to deliver the release
contemplated pursuant to Section 4(a); provided, however, that the obligations
set forth in this sentence shall terminate to the extent the Executive obtains
comparable medical, dental, life or disability insurance coverage from any other
employer during such two‑year period, but the Executive shall not have any
obligation to seek or accept employment during such two‑year period, whether or
not any such employment would provide comparable medical, dental, life and
disability insurance coverage.  For the avoidance of doubt, the amounts payable
under clause (D) of this Section 3(f)(ii) as severance shall be in lieu of any
amounts payable under the Company's severance policy and the Executive hereby
waives any and all rights thereunder.
(iii) If within two years after the occurrence of a Change in Control in which
the Executive's outstanding equity incentive awards were assumed or continued in
connection with such Change in Control, the Executive terminates the Executive's
employment with the Company for Good Reason or the Company terminates the
Executive's employment for any reason other than death, Disability or Cause, the
Executive's outstanding equity incentive awards shall be treated as follows,
subject to the Executive's compliance with the requirement to deliver the
release contemplated pursuant to Section 4(a): (A) with respect to each
outstanding award of PSUs, the performance goals applicable to the PSU award
shall be deemed satisfied (x) based on the level of performance achieved as of
the date of the Change in Control, if determinable, or (y) at the target level,
if not determinable; provided, however, that if less than 50% of the aplicable
performance period has elapsed as of the date of the Change in Control, then the
performance goals applicable to the PSU award shall be deemed satisfied at the
target level, and such award shall become fully vested as of the Executive's
date of termination and shall be settled in accordance with the underlying award
agreement; (B) all of the Executive's outstanding stock options shall become
fully vested as of the Executive's date of termination and shall remain
exercisable until the earlier to occur of the original expiration date of the
stock option and the date three months following the Executive's date of
termination; and (C) all of the Executive's outstanding RSUs shall become fully
vested as of the Executive's date of termination and shall be settled in
accordance with the underlying award agreement.  Notwithstanding the foregoing,
if the Executive is named the successor Chief Executive Officer to the person
who serves as the Chief Executive Officer on the effective date of this
Agreement, then, from and after the date on which the Executive is named the
successor Chief Exective Officer, the provisions of the preceding sentence shall
not apply and the Executive's outstanding equity incentive awards shall be
treated in the same manner upon the Executive's termination of employment as the
standard awards of the same type granted in the same year to the other executive
officers of the Company.
(iv) Excise Taxes.  Notwithstanding anything in the foregoing to the contrary,
if Independent Tax Counsel (as that term is defined below) determines that the
aggregate payments and benefits provided or to be provided to the Executive
pursuant to this Agreement, and any other payments and benefits provided or to
be provided to the Executive from the Company or affiliates or any successors
thereto constitute "parachute payments" as defined in Section 280G of the Code
(or any successor provision thereto) ("Parachute Payments") that would be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then, except as otherwise provided in the next sentence, such Parachute
Payments shall be reduced to the extent the Independent Tax Counsel shall
determine is necessary (but not below zero) so that no portion thereof shall be
subject to the Excise Tax.  If Independent Tax Counsel determines that the
Executive would receive in the aggregate greater payments and benefits on an
after tax basis if the Parachute Payments were not reduced pursuant to this
Section 3(f)(iv), then no such reduction shall be made.  The determination of
which payments or benefits shall be reduced to avoid the Excise Tax shall be
made by the Independent Tax Counsel, provided that the Independent Tax Counsel
shall reduce or eliminate, as the case may be, payments or benefits in the order
that it determines will produce the required reduction in total Parachute
Payments with the least reduction in the after-tax economic value to the
Executive of such payments.  If the after-tax economic value of any payments are
equivalent, such payments shall be reduced in the inverse order of when the
payments would have been made to the Executive until the reduction specified
herein is achieved.  The determination of the Independent Tax Counsel under this
Section 3(f)(iv) shall be final and binding on all parties hereto.  For purposes
of this Section 3(f)(iv), "Independent Tax Counsel" shall mean a lawyer, a
certified public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm with expertise in the area of executive compensation tax law,
who shall be selected by the Company and shall be acceptable to the Executive
(the Executive's acceptance not to be unreasonably withheld), and whose fees and
disbursements shall be paid by the Company.  Notwithstanding anything herein to
the contrary, this Section 3(f)(iv) shall be interpreted (and, if determined by
the Company to be necessary, reformed) to the extent necessary to fully comply
with Section 409A of the Code; provided that the Company agrees to maintain, to
the maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of
Section 409A of the Code.
(g) Notice of Termination.  Any termination by the Company or by the Executive,
other than a termination by reason of the Executive's death, shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 7(c).  "Notice of Termination" means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the date
of termination.
(h) Date of Termination.  For purposes of this Agreement the Executive's date of
termination of employment shall be (i) if the Executive's employment is
terminated by the Company with or without Cause, by the Executive for Good
Reason, or due to the Executive's Disability, the date of termination shall be
the date on which the other party receives the Notice of Termination, unless a
later date is mutually agreed, (ii) if the Executive's employment is terminated
by the Executive other than for Good Reason, the 90th day following the
Company's receipt of the Notice of Termination, unless the Company waives or
reduces such period as provided in Section 3(c), and (iii) if the Executive's
employment is terminated by reason of death, the date of termination shall be
the date of death.
(i) Resignation.  Upon termination of the Executive's employment for any reason,
the Executive agrees to resign, effective as of the date of termination, from
any positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof), unless the Board requests otherwise and the
Executive agrees, and the board of directors (and any committees thereof) of any
of the Company's subsidiaries and affiliates.
4. Effect of Termination.
(a) Full Settlement.  The amounts paid to the Executive pursuant to Section 3(b)
or 3(f), as applicable, following termination of the Executive's employment
shall be in full and complete satisfaction of the Executive's rights under this
Agreement and any other claims the Executive may have with respect to the
Executive's employment by the Company and the termination thereof, other than as
expressly provided in Section 2(b).  Such amounts shall constitute liquidated
damages with respect to any and all such rights and claims.  In consideration of
the Executive's receipt thereof, the Executive shall execute a release in favor
of the Company, substantially in the form of Exhibit A hereto.  Pursuant to said
release, the Company shall be released and discharged from any and all liability
to the Executive in connection with this Agreement and otherwise in connection
with the Executive's employment with the Company and the termination thereof,
including, without limitation, any claims arising under federal, state or local
labor, employment and employment discrimination laws, but excluding claims with
respect to this Agreement and any Plan.   The payments and provision of benefits
to the Executive required by Sections 3(b) and 3(f), other than amounts that are
required to be paid to the Executive under applicable law, shall be conditioned
upon the Executive's delivery (and non-revocation prior to the expiration of the
revocation period contained in the release) of such release in favor of the
Company, provided that such conditions are met on or before the date that is 30
days after the date of the Executive's termination of employment.  If such
conditions are not met by such date, the Executive shall forfeit such payments
and benefits.  Notwithstanding the foregoing, nothing herein shall be construed
to release the Company from its obligations to indemnify the Executive (as set
forth in Section 7(h)).
(b) No Duplication; No Mitigation; Limited Offset.  In no event shall the
Executive be entitled to duplicate payments or benefits under different
provisions of this Agreement or pursuant to the terms of any other plan, program
or arrangement of the Company or its affiliates. In the event of any termination
of the Executive's employment, the Executive shall be under no obligation to
seek other employment, and, there shall be no offset against amounts due the
Executive under this Agreement or pursuant to any plan of the Company or any of
its affiliates on account of any remuneration attributable to any subsequent
employment or any claim asserted by the Company or any of its affiliates, except
with respect to the continuation of benefits under Sections 3(b) and 3(f), which
shall terminate immediately upon obtaining comparable coverage from another
employer.
5. Restrictive Covenants.
(a) Confidentiality.  The Executive recognizes that any knowledge and
information of any type whatsoever of a confidential nature relating to the
business of the Company, including, without limitation, all types of trade
secrets, vendor and customer lists and information, employee lists and
information, information regarding product development, marketing plans,
management organization information, operating policies and manuals, sourcing
data, performance results, business plans, financial records, and other
financial, commercial, business and technical information (collectively,
"Confidential Information"), must be protected as confidential, not copied,
disclosed or used, other than for the benefit of the Company, at any time.  The
Executive further agrees that at any time during the Employment Period or
thereafter the Executive will not divulge to anyone (other than the Company or
any person employed or designated by the Company), publish or make use of any
Confidential Information without the prior written consent of the Company or as
the Executive deems appropriate (in his reasonable discretion) in the discharge
of his duties hereunder during the Employment Period, except (i) as (and only to
the extent) required by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency and then only after
providing the Company with the reasonable opportunity to prevent such disclosure
or to receive confidential treatment for the Confidential Information required
to be disclosed, (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to the
enforcement of this Agreement or (iii) as to Confidential Information that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive's violation of this Section 5(a).  The Executive
further agrees that following the termination of the Employment Period for
whatever reason, (A) the Company shall keep all tangible property assigned to
the Executive or prepared by the Executive and (B) the Executive shall not
misappropriate or infringe upon the Confidential Information of the Company
(including the recreation or reconstruction of Confidential Information from
memory).
(b) Non-Interference.  The Executive acknowledges that information regarding the
Company's business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company.  The Executive
acknowledges that by virtue of the Executive's employment with the Company, the
Executive may gain knowledge of such information concerning the Company's
vendors and customers (respectively "Vendor Information" or "Customer
Information"), and that the Executive would inevitably have to draw on this
Vendor Information and Customer Information and on other Confidential
Information if the Executive were to solicit or service the Company's vendors or
customers on behalf of a competing business enterprise.  Accordingly, and
subject to the immediately following sentence, the Executive agrees that during
the Employment Period and for a period of 18 months following the termination
thereof, the Executive will not, on behalf of the Executive or any other Person,
other than the Company, directly or indirectly do business with, solicit the
business of, or perform any services for any actual vendor or customer of the
Company, any Person that has been a vendor or customer of the Company within the
12-month period preceding such termination or any actively solicited prospective
vendor or customer as to whom or which the Executive provided any services or as
to whom or which the Executive has knowledge of Vendor Information, Customer
Information or Confidential Information. The foregoing restrictive covenant
shall only apply to business activities engaged in by the Executive on behalf of
the Executive or any other Person that are directly competitive with those of
the operating divisions of the Company in which the Executive has worked or over
which the Executive has or has had supervisory responsibility, in terms of
channels of distribution, types of products, gender for which the products have
been designed and similarity of price range.  In addition, the Executive agrees
that, during the Employment Period and such 18-month period thereafter, the
Executive will not, directly or indirectly, seek to encourage or induce any such
vendor or customer to cease doing business with, or lessen its business with,
the Company, or otherwise interfere with or damage (or attempt to interfere with
or damage) any of the Company's relationships with its vendors and customers,
except in the ordinary course of the Company's business.
(c) Non-Competition.  The Executive agrees that, during the Employment Period
and for a period of 18 months following the Executive's termination of
employment, the Executive shall not, without the prior written consent of the
Company, directly or indirectly, on the Executive's behalf or on behalf of any
other person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant or otherwise, engage in any business of,
provide services to, enter the employ of, or have any interest in, any other
person, firm, corporation or other entity that is engaged in a business that is
in competition with the primary businesses or products of the Company as of the
Executive's date of termination.  Nothing herein shall restrict the Executive
from owning, for personal investment purposes only, less than 5% of the voting
stock of any publicly held corporation or 2% of the ownership interest in any
non-publicly held company, if the Executive has no other connection or
relationship with the issuer of such securities.
(d) Non-Solicitation.  The Executive agrees that during the Employment Period
and for a period of 18 months following the termination thereof for any reason,
the Executive will not hire or solicit to hire, whether on the Executive's own
behalf or on behalf of any other person (other than the Company), any employee
of the Company or any individual who had left the employ of the Company within
12 months of the termination of the Executive's employment with the Company.  In
addition, during the Employment Period and such 18-month period thereafter, the
Executive will not, directly or indirectly, encourage or induce any employee of
the Company to leave the Company's employ, except in the ordinary course of the
Company's business.
(e) Public Comment.  The Executive, during the Employment Period and at all
times thereafter, shall not make any derogatory comment concerning the Company
or any of its current or former directors, officers, stockholders or employees. 
Similarly, the then current (i) members of the Board and (ii) members of the
Company's senior management shall not make any derogatory comment concerning the
Executive.
(f) Blue Penciling.  If any of the restrictions on competitive or other
activities contained in this Section 5 shall for any reason be held by a court
of competent jurisdiction to be excessively broad as to duration, geographical
scope, activity or subject, such restrictions shall be construed so as
thereafter to be limited or reduced to be enforceable to the extent compatible
with the applicable law; it being understood that by the execution of this
Agreement, (i) the parties hereto regard such restrictions as reasonable and
compatible with their respective rights and (ii) the Executive acknowledges and
agrees that the restrictions will not prevent the Executive from obtaining
gainful employment subsequent to the termination of the Executive's employment. 
The existence of any claim or cause of action by the Executive against the
Company shall not constitute a defense to the enforcement by the Company of the
foregoing restrictive covenants, but such claim or cause of action shall be
determined separately.
(g) Injunctive Relief.  The Executive acknowledges and agrees that the covenants
and obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein.  These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.
(h) Notwithstanding anything to the contrary herein, the Executive understands
that nothing in this Agreement restricts or prohibits the Executive from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity (collectively, "Government Agencies"), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation, and pursuant to 18 USC § 1833(b), an individual may
not be held liable under any criminal or civil federal or state trade secret law
for disclosure of a trade secret: (i) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, an individual suing an entity for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to the individual's attorney and use the trade secret information
in the court proceeding, so long as any document containing the trade secret is
filed under seal and the individual does not disclose the trade secret except
pursuant to court order.  Nothing in this Agreement is intended to conflict with
18 USC § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 USC § 1833(b).
6. Work for Hire.  The Executive agrees that all marketing, operating and
training ideas, sourcing data, processes and materials, including all
inventions, discoveries, improvements, enhancements, written materials and
development related to the business of the Company ("Proprietary Materials") to
which the Executive may have access or that the Executive may develop or
conceive while employed by the Company shall be considered works made for hire
for the Company and prepared within the scope of employment and shall belong
exclusively to the Company.  Any Proprietary Materials developed by the
Executive that, under applicable law, may not be considered works made for hire,
are hereby assigned to the Company without the need for any further
consideration, and the Executive agrees to take such further action, including
executing such instruments and documents as the Company may reasonably request,
to evidence such assignment.
7. Miscellaneous.
(a) Assignment and Successors.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns. 
Notwithstanding anything in the foregoing to the contrary, the Executive may not
assign any of the Executive's rights or obligations under this Agreement without
first obtaining the written consent of the Company.  The Company may assign this
Agreement in connection with a sale of all or substantially all of its business
and/or assets (whether direct or indirect, by purchase, merger, consolidation or
otherwise) and will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  "Company" means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
(b) Survival.  The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.
(c) Notices.  Any notices to be given hereunder shall be in writing and
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid as follows:
If to the Executive, addressed to the Executive at the address then shown in the
Executive's employment records


If to the Company at:


PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention: Chairman


With a copy to:


PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention:  Executive Vice President, General Counsel and Secretary


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.


(d) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the principles thereof relating to the conflict of laws.
(e) Consent to Jurisdiction.  Any judicial proceeding brought against the
Executive with respect to this Agreement may be brought in any court of
competent jurisdiction in the Borough of Manhattan in the City and State of New
York and, by execution and delivery of this Agreement, the Executive:
(i) accepts, generally and unconditionally, the nonexclusive jurisdiction of
such courts and any related appellate courts, and irrevocably agrees to be bound
by any final judgment (after exhausting all appeals therefrom or after all time
periods for such appeals have expired) rendered thereby in connection with this
Agreement; and
(ii) irrevocably waives any objection the Executive may now or hereafter have as
to the venue of any such suit, action or proceeding brought in such a court or
that such court is an inconvenient forum.
(f) Severability.  The invalidity of any one or more provisions of this
Agreement or any part thereof shall not affect the validity of any other
provision of this Agreement or part thereof; and in the event that one or more
provisions contained herein shall be held to be invalid, the Agreement shall be
reformed to make such provisions enforceable.
(g) Waiver.  The Company, in its sole discretion, may waive any of the
requirements imposed on the Executive by this Agreement.  The Company, however,
reserves the right to deny any similar waiver in the future.  Each such waiver
must be express and in writing and there will be no waiver by conduct.  Pursuit
by the Company of any available remedy, either in law or equity, or any action
of any kind, does not constitute waiver of any other remedy or action.  Such
remedies and actions are cumulative and not exclusive.  The Executive's or the
Company's failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason or the Company's right to terminate the
Executive's employment for Cause, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(h) Indemnification.  The Executive shall be entitled to indemnification (and
the advancement of expenses) in connection with a litigation or proceeding
arising out of the Executive's acting as President or an employee, officer or
director of the Company (or, to the extent such service is requested by the
Company, any of its affiliates), to the maximum extent permitted by applicable
law; provided, however, that in the event that it is finally determined that the
Executive is not entitled to indemnification, the Executive shall promptly
return any advanced amounts to the Company.  In addition, the Executive shall be
entitled to liability insurance coverage pursuant to a Company-purchased
directors' and officers' liability insurance policy on the same basis as other
directors and officers of the Company.
(i) Legal Fees.  The Company agrees to reimburse the Executive (within 10 days
following the Company's receipt of an invoice from the Executive), at any time
from the effective date of this Agreement through the Executive's remaining
lifetime (or, if longer, through the 20th anniversary of the effective date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided, that the Executive prevails with
respect to at least one substantive issue in dispute.  In order to comply with
Section 409A, in no event shall the payments by the Company under this Section
7(i) be made later than the end of the calendar year next following the calendar
year in which any such contest is finally resolved, provided, that the Executive
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such contest is finally resolved.  The amount of such legal fees and expenses
that the Company is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Executive's right to have the Company pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.
(j) Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
(k) Withholding.  Any payments provided for hereunder shall be reduced by any
amounts required to be withheld by the Company, and any benefits provided
hereunder shall be subject to taxation if and to the extent provided, from time
to time under applicable Federal, State or local employment or income tax laws
or similar statutes or other provisions of law then in effect.
(l) Section 409A of the Code.  The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A of the Code and any related regulations
or other effective guidance promulgated thereunder (collectively, "Section
409A"). The time or schedule of a payment to which the Executive is entitled
under this Agreement may be accelerated at any time that this Agreement fails to
meet the requirements of Section 409A and any such payment will be limited to
the amount required to be included in the Executive's income as a result of the
failure to comply with Section 409A.  If any provision of this Agreement or any
payment made hereunder fails to meet the requirements of Section 409A, the
Company shall have no liability for any tax, penalty or interest imposed on the
Executive by Section 409A, and the Executive shall have no recourse against the
Company for payment of any such tax, penalty, or interest imposed by Section
409A.
(m) Waiver of Jury Trial.  The Company and the Executive hereby waive, as
against the other, trial by jury in any judicial proceeding to which they are
both parties involving, directly or indirectly, any matter in any way arising
out of, related to or connected with this Agreement.
(n) Entire Agreement.  This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements and any agreement in principle or
oral statement, letter of intent, statement of understanding or guidelines of
the parties hereto with respect to the subject matter hereof.  Notwithstanding
the foregoing, this Agreement does not cancel or supersede the Plans or the
plans referred to in Section 2(d).  This Agreement may be amended, supplemented
or otherwise modified only by a written document executed by each of the parties
hereto or their respective successors or assigns.  The Executive acknowledges
that the Executive is entering into this Agreement of the Executive's own free
will and accord with no duress, and that the Executive has read this Agreement
and understands it and its legal consequences.
(o) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission is
deemed to have the same legal effect as delivery of a manually executed copy of
this Agreement.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.
PVH CORP.

 


By:    /S/ Mark D. Fischer
Name: Mark D. Fischer
Title: Executive Vice President



 
/S/ Stefan Larsson  
Stefan Larsson
Date:  May 20, 2019

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE




TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT STEFAN
LARSSON (the "Releasor"), on behalf of the Releasor and the Releasor's heirs,
executors, administrators and legal representatives, in consideration of the
severance to be paid and other benefits to be provided pursuant to Section 3(b),
3(f) of the Employment Agreement between the Releasor and PVH Corp., effective
as of June 3, 2019 (the "Agreement") and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, hereby irrevocably,
unconditionally, generally and forever releases and discharges PVH Corp.,
together with its current and former affiliates and subsidiaries (the
"Company"), each of their respective current and former officers, directors,
employees, agents, representatives and advisors and their respective heirs,
executors, administrators, legal representatives, receivers, affiliates,
beneficial owners, successors and assigns (collectively, the "Releasees"), from,
and hereby waives and settles, any and all, actions, causes of action, suits,
debts, promises, damages, or any liability, claims or demands, known or unknown
and of any nature whatsoever and which the Releasor ever had, now has or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the date of this Release
arising directly or indirectly pursuant to or out of the Releasor's employment
with the Company or the termination of such employment (collectively, "Claims"),
including, without limitation, any Claims (i) arising under any federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like that
relate to the employment relationship and/or worker or workplace protection,
and/or specifically prohibit discrimination based upon age, race, religion,
gender, national origin, disability, sexual orientation or any other unlawful
bases, including, without limitation, the Age Discrimination in Employment Act
of 1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Americans with Disabilities Act of 1990, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Act of 1993, as amended, the Older Workers Benefit Protection Act ("OWBPA"), the
Equal Pay Act, Rehabilitation Act of 1973, Sarbanes-Oxley Act of 2002, the
Worker Adjustment Retraining and Notification ("WARN") Act, the New York and New
Jersey WARN statutes, the New York State and New York City Human Rights Laws, as
amended, New York State Labor Laws, the laws of the States of New York and New
Jersey, the City of New York and Somerset County, New Jersey relating to
discrimination and employment, including, the New Jersey Family Leave Act, the
New Jersey Conscientious Employee Protection Act, the New York and New Jersey
Constitutions, and any and all applicable rules and regulations promulgated
pursuant to or concerning any of the foregoing statutes; (ii) arising under or
pursuant to any contract, express or implied, written or oral, including,
without limitation, the Agreement; (iii) for wrongful dismissal or termination
of employment; (iv) for tort, tortious or harassing conduct, infliction of
mental or emotional distress, fraud, libel or slander; and (v) for damages,
including, without limitation, punitive or compensatory damages or for
attorneys' fees, expenses, costs, wages, injunctive or equitable relief.  This
Release shall not apply to any claim that the Releasor may have for a breach of
Section 3(b), 3(f), 5(e), 7(h), or 7(i) of the Agreement or any plan or program
of the type referred to in Sections 2(b) and 2(d) of the Agreement in which the
Releasor was a participant.
The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.  Notwithstanding the foregoing, nothing herein shall
constitute a release by the Releasor of a claim to the extent such claim is not
waivable as a matter of applicable law.  Without limiting the generality of the
foregoing, nothing herein shall affect any right to file an administrative
charge with the Equal Employment Opportunity Commission, subject to the
restriction that if any such charge is filed, the Releasor agrees not to violate
the confidentiality provisions of the Agreement and further agrees and covenants
that should the Releasor or any other person, organization, or other entity
file, charge, claim, sue or cause or permit to be filed any charge with the
Equal Employment Opportunity Commission, civil action, suit or legal proceeding
against the Releasees (or any of them) involving any matter occurring at any
time in the past, the Releasor will not seek or accept any personal relief
(including, but not limited to, a monetary award, recovery, relief or
settlement) in such charge, civil action, suit or proceeding.
The Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them, and the Releasor agrees to indemnify and hold the
Releasees, and each of them, harmless from any Claims, or other liability,
demands, damages, costs, expenses and attorneys' fees incurred by the Releasees,
or any of them, as a result of any person asserting any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
the Releasor under this indemnity.
The Releasor agrees that if the Releasor hereafter commences, joins in, or in
any manner seeks relief through any suit arising out of, based upon, or relating
to any Claim released hereunder, or in any manner asserts against the Releasees,
or any of them, any Claim released hereunder, then the Releasor shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys' fees incurred by the Releasees in defending or
otherwise responding to said suit or Claim.
The Releasor hereby waives any right to, and agrees not to, seek reinstatement
of the Releasor's employment with the Company or any Releasee. The Releasor
acknowledges that the amounts to be paid to the Releasor under Section 3(b),
3(f) of the Agreement include benefits, monetary or otherwise, which the
Releasor has not earned or accrued, or to which the Releasor is not already
entitled.
The Releasor acknowledges that the Releasor was advised by the Company to
consult with the Releasor's attorney concerning the waivers contained in this
Release, that the Releasor has consulted with counsel, and that the waivers the
Releasor has made herein are knowing, conscious and with full appreciation that
the Releasor is forever foreclosed from pursuing any of the rights so waived.
The Releasor has a period of 21 days from the date on which a copy of this
Release has been delivered to the Releasor to consider whether to sign it.  In
addition, in the event that the Releasor elects to sign and return to PVH Corp.
a copy of this Release, the Releasor has a period of seven days (the "Revocation
Period") following the date of such return to revoke this Release, which
revocation must be in writing and delivered to PVH Corp., 200 Madison Avenue,
New York, New York 10016, Attention: General Counsel, within the Revocation
Period.  This Release, and the Releasor's right to receive the amounts paid to
the Releasor under Section 3(b), 3(f), shall not be effective or enforceable
until the expiration of the Revocation Period without the Releasor's exercise of
the Releasor's right of revocation.
This Release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and PVH Corp.
This Release shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without reference to its principles of
conflicts of law.
IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
___________________, 20__.




Stefan Larsson  ________________________




SWORN TO AND SUBSCRIBED
BEFORE ME THIS ____ DAY OF
____________________, 20__.










Notary Public

